Citation Nr: 1414123	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for urinary tract infections.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 2003 to October 2006, including service in the Southwest Asia Theater of Operations from March 2004 to March 2005 in support of Operation Iraqi Freedom.  She also had additional service in the California Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for urinary tract infections (listed as recurrent urinary tract infections).  

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2010, May 2011, and May 2013, the Board remanded the claim for further development.  


FINDING OF FACT

The evidence clearly and unmistakably establishes that urinary tract infections pre-existed service and the urinary tract infections did not permanently increase in severity during service based on manifestations of the pre-existing condition prior to, during, and after service.  

CONCLUSION OF LAW

The criteria for service connection for urinary tract infections have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in December 2006.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, private records, and VA records. 

The Veteran was afforded VA examinations in December 2006 and July 2013.  As the opinions provided, pursuant to the July 2013 examination, described the disability in sufficient detail so that the Board's decision is a fully informed one, the Board finds that the opinions are adequate.  See Steffl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  






Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran asserts that the pre-existing urinary tract infections were made worse by service.  

The Veteran was born in 1985.  She served on active duty from September 2003 to October 2006, including service in the Southwest Asia Theater of Operations from March 2004 to March 2005 in support of Operation Iraqi Freedom.  She also had additional service in the California Army National Guard.  

The service treatment records indicate that she was treated for urinary tract infections during service.  On a history form at the time of the September 2003 enlistment examination, the Veteran checked that she suffered from frequent or painful urination.  The Veteran reported that she had a bladder infection in November 2002 at the age of seventeen.  The reviewing examiner reported that the Veteran had a bladder infection in November 2002, that she was given medication, and that there was no recurrence.  There was no specific reference to urinary tract infections.  The enlistment examination show that the genitourinary system were normal.  

In March 2006, the Veteran was seen for a possible urinary tract infection.  She indicated that she had occasional urinary frequency and that she was voiding in small amounts.  


As for the Veteran's medical history, it was noted that she had a history of urinary tract infections with similar symptoms.  The assessment was a urinary tract infection.  In April 2006, the Veteran was seen in a follow-up.  It was noted that the Veteran's chief complaint was dysuria frequency and urgency for four days.  The assessment was a urinary tract infection.  In May 2006, the Veteran was seen for follow-up for a urinary tract infection.  In June 2006, it was noted that the Veteran had symptoms of a urinary tract infection for two to three months.  

On separation examination, the Veteran checked that she had frequent painful urination, as well as kidney stones, or blood in the urine.  She also checked that she was not currently in good health.  It was noted that the Veteran had frequent, as well as constant, urinary tract infections.  The reviewing examiner indicated that the Veteran gave a history of frequent and recurrent, urinary tract infections, which were life-long.  

After service, in December 2006, on VA examination, the Veteran complained of recurrent urinary tract infections from the time she deployed to Iraq until two weeks before the current examination.  She stated that the urinary tract infections occurred between five and ten times and that each time she would be given an antibiotic.   The Veteran indicated that the cause of the urinary tract infections was unclear.  It was noted that the Veteran presently complained of some urinary frequency.  The diagnosis was recurring urinary tract infections.  

In October 2008 VA records show that the Veteran asked for further evaluation of her year long history of urinary frequency and urgency.  The Veteran stated that she had a long history of urinary tract infections starting at the age of five, but a work-up was not done.  In November 2008, the Veteran was seen for irritative voiding symptoms.  She stated that she previously had problems with recurrent urinary tract infection.  A urine culture was negative.  





In July 2013 on VA examination, the Veteran stated that she had been having urinary tract infections since she was in elementary school.  She indicated that the frequency was about one to two per year, but in service, the frequency increased to five to six a year.  She stated that after service the urinary tract infections decreased to one to two a year.  The diagnosis was recurrent urinary tract infections.  

The VA examiner concluded that the Veteran clearly had recurrent urinary tract infections before service, which occurred approximately twice year, but in service  the infections temporarily increased to five to six a year.  The VA examiner stated that after service, the recurrences of urinary tract infections went back to her baseline of approximately two a year and that there was a temporary increase in the number of recurrent urinary tract infections in service. 

The VA examiner stated that the Veteran could not remember when the urinary frequency began before service or not and that the available records did not clarify when the urinary frequency began.  The VA examiner stated that it was at least as less likely than not that the post-service urinary tract frequency and urgency were related to the urinary tract infections in service.  The VA examiner stated that the Veteran's time in service, including the physical demands, led to a temporary aggravation of recurrent urinary tract infections, but not to a permanent or irreversible aggravation as the returned to her baseline level urinary tract infections after service.  

Analysis

As urinary tract infections were not noted at the time of the Veteran's September 2003 enlistment examination, the presumption of soundness attaches. 
38 U.S.C. A. § 1111.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004). 



Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, that is, the evidence is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  

The record shows that according to the Veteran's own statements during service, she had a history of frequent urinary tract infections that were life-long.  As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admissions of a pre-service disability.  Doran v. Brown, 6 Vet. App. 283, 286 (1994); see Harris v. West, 203 F.3d 1347, 1349 (Fed.Cir.2000) (The United Stated Court of Appeals for the Federal Circuit favorably cited Doran, and stated that a later medical opinion based on statements made by the Veteran about the pre-service history of a condition may be sufficient to rebut the preexistence prong of the presumption of soundness, notwithstanding the lack of contemporaneous clinical evidence or recorded history.).  

In post-service statements, the Veteran stated that she had urinary tract infections prior to service.  She has not denied having made in-service statements about pre-existing urinary tract infections.  

On the basis of the Veteran's own admissions, there is clear and unmistakable evidence to rebut the presumption of soundness as to the preexistence prong of the presumption.  

In addition to requiring VA to prove by clear and unmistakable evidence that the Veteran's condition pre-existed service, under the same evidentiary standard, VA must show that the pre-existing injury or disease was not permanently aggravated by service.  Wagner at 1096.  





The record contains the opinion of VA examiner, who found that the Veteran clearly had recurrent urinary tract infections prior to service.  The VA examiner stated that in service there was a temporary aggravation of the recurrent urinary tract infections, but the increase was not permanent as the Veteran returned to her baseline level of recurrent urinary tract infections after service.  

In the absence of any medical opinions to the contrary, the Board finds that there is clear and unmistakable evidence that there was no increase in the severity of the pre-existing disability, that is, considering the manifestations of the disability prior to, during, and subsequent to service.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  






Although the Veteran is competent to describe increased urinary tract symptoms, during service, the question of aggravation of a pre-existing condition is an issue that requires an inference or a conclusion based on evidence.  

However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of pre-existing condition.  

For this reason, aggravation of pre-existing urinary tract infections, as opposed to merely reporting urinary tract symptoms, is not a matter that the Veteran is competent to identify.  To the extent that the Veteran's statements and testimony are offered as proof of aggravation, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.  

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The competent medical evidence on the question of aggravation of the pre-existing urinary tract infections consists of the opinion of the VA examiner, who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  

In this case, aggravation is not conceded, because the preexisting disability underwent no increase in severity during service on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).







In sum, there is clear and unmistakable evidence that the Veteran had urinary tract infections that pre-existed service and were not aggravated during service. As the burden of proof has been met to rebut the presumption of soundness, the claim of service connection is not established.  Wagner at 1096. 


ORDER

Service connection for urinary tract infections is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


